Citation Nr: 1646201	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 1971 rating decision that denied the claim for entitlement to service connection for chronic anxiety.

2.  Entitlement to an effective date prior to August 30, 2010 for the grant of service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and an anxiety disorder.

3.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease. 


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training with the United States Army from March 1964 to September 1964; he also served on active duty with the Army from May 1968 to June 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On November 12, 2016, prior to the promulgation of a decision in the instant appeal, the Board received notification from the Veteran's agent that a withdrawal of the appeal was requested.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the claim that the September 1971 rating decision denying service connection for chronic anxiety contained CUE have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal for the claim of effective date prior to August 30, 2010 for the grant of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal for the claim of entitlement to an initial rating in excess of 60 percent for coronary artery disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In regard to coronary artery disease, the Veteran filed the claim seeking service connection for this disease in March 2011; service connection was subsequently granted in a May 2014 rating decision with an evaluation of 60 percent.  Thereafter, the Veteran sought to appeal the rating assigned, asserting that his disability was worse than he had anticipated during the VA examination.  The issue was then remanded by the Board on two previous occasions for additional development.

In regard to the Veteran's claims regarding an acquired psychiatric disorder, he was granted entitlement to service connection in an April 2015 Board decision.  This was implemented in an April 2015 rating decision with an effective date of August 2010.  Thereafter, the Veteran appealed the effective date assigned.  The issue of whether or not there was CUE in the September 1971 rating decision which denied entitlement to service connection for chronic anxiety was remanded in the April 2015 Board decision.  Thereafter, both issues were remanded again for additional development in a September 2015 Board decision.  

In November 2016, the Board received written correspondence from the Veteran's agent indicating that the Veteran did not wish to pursue his pending appeals any further.  The agent further stated that VA would be informed if the Veteran decided to prosecute any claims in the future.  The letter is signed by the Veteran's agent and contains the Veteran's name and claim number.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Under 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

In the present case, the Veteran's agent has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


